                       UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF NEW MEXICO

  IN RE:
  EDWIN BACON HALL, MD                                                 No. 11-19-10585 JA
                Debtor.

      STATE OF NEW MEXICO’S OBJECTION AND JOINDER WITH THE
     US TRUSTEE’S OBJECTION TO APPLICATION TO EMPLOY COUNSEL

          THE STATE OF NEW MEXICO, by and through its Attorney General, Hector H.

  Balderas (James C. Jacobsen and Joseph Yar, Assistant Attorneys General), objects to the

  Application to Employ Special Counsel for Debtor re Defense Representation, filed June

  17, 2019 as Doc. 64 (“Application”), by Edwin Bacon Hall, MD (“Debtor”) and joins with

  the United States Trustee’s Objection to Debtor’s Application to Employ Special Counsel

  for Criminal Defense Representation, filed June 26, 2019 as Doc. 70, stating:

         1.      The State of New Mexico Office of the Attorney General (“The State”) is

  investigating the Debtor for civil and criminal violations of law. The State estimates its

  civil Claim at $273, 733.77, which is reflected in its Proof of Claim, filed May 31, 2019 as

  Claim 19.

         2.      The Application seeks to employ Shammara Henderson of Freeman, Boyd

  Hollander Goldberg Urias & Ward P.A. “…for representation of debtor in various

  investigations being conducted by law enforcement agencies…” and states in Paragraph 3

  the representation relates to criminal defense representation. Upon information and belief,

  the Office of the New Mexico Attorney General is the relevant law enforcement agency.

         3.      On June 24, 2019, the Debtor filed a motion to convert his case to a case

  under Chapter 7, Doc. 68. The State believes 11 U.S.C. § 1112(a) gives the Debtor a right




Case 19-10585-j11      Doc 72     Filed 07/08/19     Entered 07/08/19 11:58:15 Page 1 of 3
  to convert his case to a case under Chapter 7. The State also believes conversion of the

  case to a case under chapter 7 renders the Application moot.

         4.      Bankruptcy Code Section 327(a) allows the trustee (or Debtor in Possession

  exercising the trustee’s powers) to employ one or more attorneys “…to represent or assist

  the trustee in carrying out the trustee’s duties under this title.” Bankruptcy Code Section

  327(e) allows a trustee to employ an attorney for “specified special purposes…if in the best

  interests of the estate.” Defending the Debtor from criminal charges is not required for

  carrying out the trustee’s duties under title 11. In this instance, defending the Debtor from

  criminal charges is not a matter of interest to the estate, given the pending conversion to

  chapter 7. Additionally, as the United States Trustee notes, the Debtor no longer practices

  medicine, has no business to reorganize, and contends that his only source of income is

  Social Security.

         5.      The Debtor’s Estate, and thus ultimately his creditors, is not responsible for

  funding the Debtor’s criminal defense. The benefit is personal to the Debtor; it is not a

  benefit to the Debtor’s estate. See, Wooten v. Ravkind, (In re Dixon), 143 B.R. 671, 678-

  679 (Bankr. N.D. TX 1992). The Trustee may hire attorneys to assist in administering the

  estate and carrying out the Trustee’s statutory obligations. Neither requires criminal

  defense counsel.

         6.      The State believes a debtor’s criminal defense costs should not be

  transferred to the debtor’s bankruptcy estate. The individual is, and rightfully so, burdened

  with the costs of criminal defense. The Court should not authorize the Estate to hire

  criminal defense counsel when the Court cannot approve payment from the Estate of any

  fees charged the Debtor.




Case 19-10585-j11      Doc 72     Filed 07/08/19     Entered 07/08/19 11:58:15 Page 2 of 3
         7.      The State concurs with the United States Trustee’s observation that the

  retainer held by prospective criminal defense counsel is property of the Estate, and under

  11 U.S.C. § 542, must be turned over to the trustee.



         WHEREFORE, The State prays the Court deny the Debtor’s Application to

  Employ Special Counsel for Debtor re Defense Representation, filed June 17, 2019 as Doc.

  64, and that the Court grant it such other and further relief as the Court deems just and

  appropriate.

                                                Respectfully submitted,
                                                HECTOR H. BALDERAS,
                                                New Mexico Attorney General
                                                by:__/s/ Electronically Submitted____
                                                James C. Jacobsen
                                                Joseph Yar
                                                Assistant Attorneys General
                                                201 Third Street NW, Suite 300
                                                Albuquerque, NM 87102
                                                (505) 717-3527
                                                (505) 318-1050 (fax)
                                                jjacobsen@nmag.gov

  I CERTIFY that on July 8, 2019 I electronically filed the foregoing with the Court via the
  CM/ECF system. All attorneys and parties identified with the Court for electronic service
  on the record in this case received service electronically in accordance with the CM/ECF
  system on the date of filing. I certify that I mailed the foregoing, first class postage pre-
  paid, to the following parties, at the addresses listed below: none.

  /S/ James C. Jacobsen




Case 19-10585-j11      Doc 72     Filed 07/08/19     Entered 07/08/19 11:58:15 Page 3 of 3
